COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Nephrology Leaders and Associates and M. Atiq Dada, MD v.
                           American Renal Associates LLC

Appellate case number:     01-18-00242-CV

Trial court case number: 2017-21479

Trial court:               190th District Court of Harris County

       Appellee, American Renal Associates LLC, argues in its brief that appellants, Nephrology
Leaders and Associates and M. Atiq Dada, MD, lack standing to bring this appeal. The Court
requests briefing from appellants, responding to this argument. The Court would like appellants to
address what particularized injuries they have suffered as a result of the trial court’s order being
appealed as well as how the requested relief of reversal of the order would affect such injuries.
        Any briefing by appellants must be filed within 21 days from the issuance of this order. All
rules of appellate procedure apply to the briefs filed pursuant to this order, including the rules on
what portions of a brief count towards the page limits. See TEX. R. APP. P. 9.4(i) (identifying
which portions of a brief count towards the page limit and limiting parties in a civil case to an
aggregate 90-page or 27,000-word limit on their briefs).
       Failure to submit briefing may result in the appeal being dismissed for want of jurisdiction.
       It is so ORDERED.

Judge’s signature: ___/s/ Laura C. Higley____
                   Acting individually


Date: ____December 11, 2018______